DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/15/2020 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “load-bearing connection” as well as the “first portion” and the “second portion” in Claims 1, 14 and 18, the “curved sections of the first and second components” in Claim 4, the “portion” as well as the “middle portion” in Claims 5 and 16, the “first composite shell comprising a first strap section channel and two first stiffening rib section channels” as well as the “second composite shell comprising a second strap section channel and two second stiffening rib section channels” Claim 14, “curved sections of the first and second composite shells” in Claim 15 and the “second fastener strap installed on the panel and the component” in Claim 18. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “attachment means” in claim 2.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-4 and 14-20 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 2 recites the limitation “first and second ends of the fastener strap” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
11.	Claim 3, lines 1-3, recites the limitation “the at least one first stiffening rib section comprises two first stiffening rib sections with a first gap between the two first stiffening rib sections” rendering 
12.	Claim 4, lines 1-3, recites the limitation “the first and second gaps allow the fastener strap to bend around corresponding curved sections of the first and second components” rendering the claim vague and indefinite, since it appears that the designated flexible section is allowing for the fastener strap to bend as such it cannot be understood how exactly are the gaps between the stiffening rib sections achieving the said bending. Furthermore, there is insufficient antecedent basis for the limitation “corresponding curved sections of the first and second components” in the claim. Claim 15 is also unclear for the same reasons. Furthermore, there is insufficient antecedent basis for the limitation “corresponding curved sections of the first and second composite shells” in the claim. 
13.	Claim 14, lines 14-17, recites the limitation “a first composite shell comprising a first strap section channel and two first stiffening rib section channels positioned along the first strap section channel with a first corresponding gap between the two first stiffening rib section channels” rendering the claim vague and indefinite. Per different embodiments of the applicant’s disclosure, specifically with respect to the panel and/or component, it appears that one stiffing rib section channel is positioned along one strap section channel with another stiffing rib section channel being positioned along another strap section channel. Therefore, in light of the drawings, it cannot be understood how exactly is there 
14.	Claim 18, recites the limitation “A system, comprising” in line 1, “a panel” in line 10 and “a component” in line 17 rendering the claim vague and indefinite. Per the applicants disclosure, including the numerous embodiments, the fastener strap is exclusively applied to either a multiple of components or conversely a multiple of panels. Therefore, it cannot be understood how exactly are the first and/or the second fastener straps applied to both a panel and a component. 
15.	Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu (US 20160333916 A1).
Regarding Claim 1, Beaulieu discloses a system (Beaulieu Abstract discloses a fastening system), comprising: 
	a fastener strap comprising a strap section (para. [0044] discloses a fastener strap 12’ comprises strap section which includes portions 15’),  at least one first stiffening rib section (34), and at least one second stiffening rib section (34), the at least one first stiffening rib section (34) and the at least one second stiffening rib (34) section extending outwardly (FIG. 2) from a side of the strap section (FIG. 2), the at least one first stiffening rib section (34) and the at least one second stiffening rib section (34) extending longitudinally along portions of the side of the strap section (FIG. 2), the at least one first stiffening rib section (34) being parallel (FIG. 2) to the at least one second stiffening rib section (35); 
a first component (20) comprising a first strap section channel (a first strap section channel being the channel in which portions 15’ strap section is inserted therein as seen in FIGS. 2 and 4b) and at least one first stiffening rib section channel (at least one first stiffening rib section channel wherein rib section 34 is inserted therein) positioned along the first strap section channel (FIGS. 2 and 4b), the first strap section channel and the at least one first stiffening rib section channel positioned along at least one edge of the first component (FIG. 2 illustrates the first strap section channel and the first rib section channel positioned along an edge of first component 20), the first strap section channel configured to receive a first portion of the strap section of the fastener strap (para. [0047] and FIGS. 2 and 4a-4b discloses the first strap section channel is configured to receive a first portion 15’ of the strap section of fastener strap 12’), the at least one first stiffening rib section channel configured to receive the at least one first stiffening rib section of the fastener strap (para. [0047] and FIGS. 2 and 4a-4b discloses the at least one first stiffening rib section channel configured to receive the first stiffing rib section 34 of fastener strap 12’); and 
a second component (FIG. 4a illustrates a second component 20 identical to first component 20) comprising a second strap section channel (a second strap section channel being the channel in which portions 15’ strap section is inserted therein as seen in FIGS. 2 and 4b) and at least one second stiffening rib section channel (at least one second stiffening rib section channel wherein rib section 34 is inserted therein) positioned along the second strap section channel (FIGS. 2 and 4b), the second strap section channel and the at least one second stiffening rib section channel positioned along at least one edge of the K218-01 USsecond component (FIGS. 2 and 4a-4b illustrates the second strap section channel and the second rib section channel positioned along an edge of second component 20), the second strap section channel configured to receive a second portion of the strap section of the fastener strap (para. [0047] and FIGS. 2 and 4a-4b discloses the second strap section channel is configured to receive a second portion 15’ of the strap section of fastener strap 12’), the at least one second stiffening rib section channel configured to receive the at least one second stiffening rib section of the fastener strap (para. [0047] and FIGS. 2 and 4a-4b discloses the at least one second stiffening rib section channel configured to receive the second stiffing rib section 34 of fastener strap 12’),  
wherein, when the fastener strap (12’) is installed in the first strap section channel (FIGS. 4a-4b), the at least one first stiffening rib section channel (FIGS. 4a-4b), the second strap section channel (FIGS. 4a-4b), and the at least one second stiffening rib section channel (FIG. 4a-4b), a load- bearing connection is formed between the first component and the second component (Abstract, para. [0046]-[0047] discloses the frictional and resilient properties of fastener strap 12’ wherein fastener strap 12’ is utilized in a number of applications which includes assembling planks, solid wood, floor covering and furniture, as such the fastener strap 12’ must be capable of forming a load-bearing connection between components 20).
19.	Regarding Claim 3, Beaulieu discloses the system of claim 1, wherein the at least one first stiffening rib section comprises two first stiffening rib sections with a first gap between the two first stiffening rib sections (FIG. 2 illustrates the at least one first stiffening rib section 34 comprises two first stiffening rib sections 34 with a first gap between the two first stiffening rib sections 34), wherein (FIG. 2 illustrates the at least one second stiffening rib section 34 comprises two second stiffening rib sections 34 with a second gap between the two second stiffening rib sections 34), wherein the first gap and the second gap are adjacently located along the fastener strap (FIG. 2), wherein the fastener strap is more flexible at locations along the first and second gaps than at locations located along the two first stiffening rib sections and the two second stiffening rib sections (para. [0044] discloses flexible areas 16 of fastener strap 12 which are positioned along the first and second gaps which provide flexibility as such achieving the increased flexibility in contrast to locations along the stiffening rib sections 34).
20.	Regarding Claim 4, Beaulieu discloses the system of claim 3, wherein the first and second gaps allow the fastener strap to bend around corresponding curved sections of the first and second components (para. [0044] discloses the flexible areas 16 of fastener strap 12 which are positioned along and around the stiffening rib sections 34 and curved sections of components 20 in which the stiffening rib sections 34 engage as seen in FIG. 4b, as such the equivalent structure provides for the equivalent function). 
Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

22.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Noad (US 20130139462 A1). 
23.	Regarding Claim 2, Beaulieu discloses the system of claim 1.
	Beaulieu is silent regarding attachment means configured to secure first and second ends of the fastener strap against the first component and the second component.
	Noad discloses a panel connection assembly (Noad Abstract and FIG. 1) including attachment means configured to secure first and second ends of the fastener strap against the first component and the second component (para. [0059] disclose attachment means such as anchors 92/102 and respective prongs configured to secure first and second ends of fastener strap 10 against first component 200 and second component 400 as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Noad such that the system further comprises attachment means configured to secure first and second ends of the fastener strap against the first component and the second component. In doing so, the fastener strap is capable of forming a firm and secure connection between the components and thus maintaining the orientation of the components with respect to one another. 

24.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Guffey (US 20060059822 A1).
25.	Regarding Claim 5, Beaulieu discloses the system of claim 1.
	Beaulieu is silent regarding a support frame. 
	Guffey discloses a component fastening device (Guffey Abstract and FIG. 1) including a support frame (para. [0029] discloses a support frame 16), the support frame abutting a portion of the first (para. [0031] disclose support frame 16 abutting a portion of a first component 12 and a portion of a second component 14), the support frame configured to support a middle portion of the strap section of the fastener strap (para. [0035] and FIGS. 2-4 disclose support frame 16 configured to support a middle portion of a strap section of fastener strap 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Guffey such that a support frame, the support frame abutting a portion of the first component and a portion of the second component, the support frame configured to support a middle portion of the strap section of the fastener strap. In doing so, the components are prevented from moving out of place as such the orientation of the components relative to one another is maintained. 

26.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Sher (US 20180141659 A1).
27.	Regarding Claim 6, Beaulieu discloses the system of claim 1. 
	Beaulieu is silent regarding a vehicle.
	Sher discloses a fastener strap (Sher Abstract, para. [0062] and FIG. 5C) including the first component and the second component are vehicular components (Abstract discloses a vehicle such an aircraft as such components 565A and 565B are vehicular components). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Guffey such that the first component and the second components are vehicular components. In doing so, the fastener strap can be utilized for the purpose of mounting modules to a vehicle. 
28.	Regarding Claim 7, Beaulieu discloses the system of claim 1. 

	Sher discloses a fastener strap (Sher Abstract, para. [0062] and FIG. 5C) including the first component and the second component are vehicular components (Abstract discloses an aircraft which includes components 565A and 565B are vehicular components). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Guffey such that the first component and the second components are aircraft components. In doing so, the fastener strap can be utilized for the purpose of mounting modules to an aircraft.

29.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Gross (US 20100301165 A1).
30.	Regarding Claim 8, Beaulieu discloses the system of claim 1. 
	Beaulieu is silent regarding composite shells. 
	Gross discloses a system for connecting a wing to a fuselage of an aircraft (Gross Abstract) including the first and second components are composite shells (paras. [0020], [0021], [0037] and [0039] discloses composite shells such components 11 and 12 as seen in FIG. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Gross such that the first and the second components are composite shells. In doing so, the fastener strap can be utilized for connecting components made from conventional and lightweight material. 
31.	Regarding Claim 9, Beaulieu discloses the system of claim 1. 
Beaulieu is silent regarding a wing, a fuselage or a drone.
(Gross Abstract) including the first component is a wing composite shell (paras. [0021] and [0037] discloses a first component such a wing composite shell 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Gross such that the first component is a wing composite shell. In doing so, the fastener strap can be utilized for connecting a wing, constructed form conventional and lightweight material, to another part of the aircraft.
32.	Regarding Claim 10, Beaulieu discloses the system of claim 1. 
	Beaulieu is silent regarding a wing and a fuselage.
	Gross discloses a system for connecting a wing to a fuselage of an aircraft (Gross Abstract) including the first component is a wing composite shell and the second component is a fuselage composite shell (para. [0020], [0021], [0037] and [0032] discloses a first component such as a wing composite shell 11 and a second component such as a fuselage composite shell 30).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Gross such that the first component is a wing composite shell and the second component is a fuselage composite shell. In doing so, the fastener strap can be utilized in providing a firm and secure connection between a wing and a fuselage of an aircraft constructed from lightweight material. 

33.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Caron-L’Ecuyer et al. (US 20190136930 A1), hereinafter “Caron”.
34.	Regarding Claim 11, Beaulieu discloses the system of claim 1, wherein 
	Beaulieu is silent regarding an aircraft interior panel.
(Caron Abstract) including at least one of the first component is an aircraft interior panel (para. [0048] discloses an aircraft interior panel 76 as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Caron such that at least one of the first component and the second component is an aircraft interior panel. In doing, the fastener strap can be utilized in providing a firm and secure connection between an interior panel and other portions of the aircraft. 
35.	Regarding Claim 12, Beaulieu discloses the system of claim 1.
	Beaulieu is silent regarding a panel. 
	Caron discloses a connecting system (Caron Abstract) including wherein the first component is a panel (para. [0048] discloses a panel 76 as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Caron such that at least one of the first component and the second component is a panel. In doing, the fastener strap can be utilized in providing a firm and secure connection between a panel and another component as intended by the user.  

36.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (US 20160333916 A1), in view of Archinal (US 3417529 A).
37.	Regarding Claim 13, Beaulieu discloses the system of claim 1.
	Beaulieu is silent regarding a second fastener strap. 
	Archinal discloses a system for connecting components (Archinal Abstract) including a second fastener strap installed on the first and second components (Col. 2, lines 21-28 discloses a second fastener strap 10 installed on first and second components 12/14 as seen in FIGS 2-3), the second fastener strap installed on opposite sides of the first and second components as the fastener strap (FIG. 2 illustrates opposing fastener straps 10 installed on opposite sides of components 12/14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Beaulieu as taught by Archinal such that a second fastener strap installed on the first and second components, the second fastener strap installed on opposite sides of the first and second components as the fastener strap. In doing so, the attachment between the first and second components is strengthened due to the utilization of a second fastener strap.  

Prior Art
1.	The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
		Baker (US 20150176619 A1), Knauseder (US 20040139676 A1), Wolfe (US 7665264 B1) and Pavlecka (US 3002717 A) disclose systems for connecting components.  

Conclusion
     No claim is allowed. Further clarification of the claims is required to determine allowability over prior art.
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.


/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642